SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Under Rule14a-12 NYSE Euronext (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. (See explanatory note below) o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: On April 11, 2011, NYSE Euronexts Chief Executive Officer, Duncan Niederauer, participated in several television interviews. Transcripts fromthese interviews are provided below. CNBC Squawk Box: Duncan Niederauer Interview  4/11/2011 CNBC: Thats right. Of course, yesterday, the board of the New York Stock Exchange unanimously saying no thank you to that proposal from Nasdaq and ICE , worth about $43.13 per share in cash and stock a lot of both for the NYSE. And joining us now from the New York Stock Exchange is the companys CEO, Duncan Niederauer. Always a pleasure. Thank you for being with us. DN: Good morning, David. Nice to see you. CNBC: In their response to your boards rejection of the offer, Nasdaq is saying hey, why not just talk to us? Why not at least sit down, have a negotiation, talk over some of the issues, for example, anti-trust, and give us an opportunity to at least be heard and tell you why our bid is a better one than the current deal with Deutsche Boerse. DN: I think our boards decision is shareholder focused , and if you think of what weve done as a company, we spent  08 and a good part of 09 transforming the company. End of 09 we start, having delivered on the promise of the Euronext integration, we start talking about a long-term strategy thats incredibly shareholder focused, and I think the decision by the board yesterday that, rather than respond to a loosely worded invitation to talk that would require us to think about dismantling the company, which is entirely inconsistent with the strategy, I think the board made the only decision it should have which is, we have a long-term strategy, it was designed to create shareholder value, it was well thought out. Lets stick with the strategy till further notice. CNBC: You know, of course, sticking with that strategy may end up that your own shareholders dont vote in favor of the deal. I realize we have months to go , ultimately, before that shareholders vote is held. But I will tell you, having spoken to many of those shareholders, regardless of how seriously or not your board takes the Nasdaq proposal, they certainly do. And at this point, I would be hard pressed to tell you they will vote in favor of any deal you have with Deutsche Boerse. DN: We understand that and, in fairness to the shareholders, t hey havent been able to hear from us for the last ten days since we got the unsolicited proposal. Its our job to get out and reaffirm what we said in the middle of February. Because the interesting thing to me, Dave, is that from the middle of February to the end of March, the response we were getting from the shareholders was quite favorable. They thought that this was a long-term focus and a lot of our shareholders understand the difference between todays prices and tomorrows value. Its our job to articulate what the long-term strategy of the company is and how the merger with DB positions us to do that. And so youre going to hear us reiterating in the coming days a lot of what that value is all about. CNBC: Are we going to also hear from Deutsche Boerse? Because many would also say that that company has not done a particularly good job, as you say, of articulating any of the value here. It s got its own issues with its own shareholders. It needs a 75% vote from those shareholders. Are we going to start to hear more from Deutsch Boerse? Are we going to start to hear them talk a bit and perhaps help that stock price which has really done nothing but go, for the most part, down since you guys announced this deal. DN: Right, and remember, coming out of the gate, since there was a value transfer, if their stock just held in there, that would have been pretty positive. Your overwhelming point is the right one, David. Their CEO and CFO are here this week. I think we have a collective job to do that we havent been able to do for the last ten days. We need to start talking more proactively with all the shareholders, theirs and ours, about the value creation. I think its pretty compelling. You think about what the combined company looks like. Youve got the leader in derivatives, the leader in risk management, the leader in capital raising. Youve got a huge post trade services business, a terrific technology business. Theres a great story there to tell with a lot of upside. A lot of those businesses are very, very leveraged interest rates. I think we would all agree, interest rates are certainly never going to be lower, even just to return to normalcy on interest rates improves the bottom line greatly. I said to my fellow CEO, Reto, over there, I said, Reto, the problem is we need to get better, particularly on your side at telling this great story weve got to tell. Expect to see us doing a lot more of that in the coming weeks. CNBC: Duncan, one of the questions you raised in your press release was whether or not the proposed deal with the Nasdaq/ICE would be something that regulators would clear. But there have been questions raised both on that deal and on the deal you proposed with Deutsch Böerse. Where do you think the risks lie with the regulators? DN: I think both deals have some risk attendant to it, Becky, theres no question about it. I think on our side its obviously that if you look at what the envisioned Newco would be, we certainly have a lot of work to do with the competition authorities in Brussels, talk about the list of derivatives market, talk about the OTC derivatives market. Try to see how it all shakes out. Whats the numerator, whats the denominator. See how all that goes. On the other deal which we thought was very conditional, the proposal talks about the ease of getting the approvals on both sides of the Atlantic. We think its not trivial at all to get approvals here from the DoJ on the listings business. And also what we just learned in Australia, was a lot of countries in which we operate the exchanges, any kind of change is the kind of thing theyll take very seriously. The conditional proposal we received sort of talks about breaking up those exchanges and their respective businesses in each country. I dont think thats a trivial discussion by any stretch of the imagination. CNBC: Youre talking about the European derivatives business. I mean there are significant questions there, Duncan. You seem to raise them. What gives you the confidence that you guys can get by the regulators in Europe? DN: I dont think its about getting by the regulators, David, I think. Its just presenting the case to say yes, combining these two exchanges does create a large list of derivatives business. It is a fraction of the overall derivatives business in Europe. Everybody knows that. The OTC businesses are as big or bigger than the listed businesses. And I think the other thing we have to emphasize is by putting these two together with the two interest rate complexes that are complementary and two equity complexes that are complementary, I can’t see the another deal that could deliver the capital efficiency savings to the market participants other than ours. I don’t think another deal could even come close to the capital efficiencies. That’s another thing. We’ve got to do a better job of communicating clearly so the market participants and our other stake holders understand what’s in it for them. CNBC: Duncan you mentioned this great story that needs to be told. A big piece of that what could make the story greater would be a higher bid. Will that be a piece of it? DN: The way I think about that, we don’t have a bid from the Germans. And I want to be very clear about that. We have a merger agreement with them and I think David did a great job in mid-February of really articulating what was actually happening with this deal. This is a merger agreement where we’re contributing our businesses, DB is contributing their businesses and we’re creating this terrific new company. I think this notion we have a competing bid or competing proposal is nonsense. We don’t have two bids. We have a loosely worded proposal from one group and we have a merger agreement with another company. At the same time, do I think this is a terrific opportunity to maximize shareholder value? Absolutely, that’s what we always do. Part of the conversations we’re going to be having is how do we do things that create more value for the shareholders in the envisioned new co. CNBC: You mentioned the merger agreement. I don’t want to the get too arcane in terms of takeover law. But you apparently don’t believe you have Revlon duty. In other words, a duty to sell the company to the highest bidder because you have a merger, not an acquisition from Deutsch Boerse. If that is the case Duncan and I believe you believe it is, what are you going to do then if the New York Stock Exchange Shareholders turn it down? You guys just stay independent or do you feel an obligation to talk to Nasdaq. DN: I don’t think we feel an obligation at the moment to pursue a deal that we don’t think is actionable. We’re never going to do that. We’re going to stick with the strategy and the shareholder focused strategy. We like the stand alone case. I think our view we concluded with the board over the last year, year and a half is that as strong as the stand alone case is and how happy as we are, let’s all be realistic. We work in a global industry just like a lot of other people who come on your show do. As good a job as we might like to think we’ve done, the fact is CME’s market cap is three times ours. Hong Kong’s market cap is two and a half, to three times ours. The German exchange and the Brazilian Exchange both had higher market caps than ours. And I just think we have to be realistic about the challenges on the competitive landscape. Our decision was to be proactive and try to do a merger we thought accelerated the strategy rather than stand alone. But if you tell me plan B is stand alone, I’ll take that trade too. CNBC: Are you saying you would not come back and consider this at some point down the road, there’s no way no how a deal with the Nasdaq/ICE would ever happen? DN: You would never say that, Becky, but I think there’s so many conditions and unanswered questions, before we would even waste time going down that road, I think we would have a lot more questions that to us, the burden of proof isn’t on us, it’s on them. CNBC: Duncan, thank you for your time. We would be hearing from you and perhaps Deutsche Boerse in the weeks ahead. Duncan Niederauer, chairman and CEO of Euronext. DN: Thanks, David. CNBC: Youre welcome. Bloomberg: Duncan Niederauer with Betty Liu & Colleagues 4/11/2011 BL: Euronext Chief Executive Duncan Niederauer has his work cut out for him this week. Hes trying to convince shareholders that the merger plan with Deutsche Boerse beats the Nasdaqs rival offer. Duncan is with us right now from the floor of the New York Stock Exchange. John and Don are with me as well. Great to have you with us, Duncan. DN: Thanks Betty. Good morning. BL: Good morning. Okay so this week, you are going to try to convince shareholders that you made the best deal for them or that you chose the right way. What are you going to say to them? DN: Well to start with, I think the notion we have two competing offers is nonsensical. We have a merger agreement with a partner that we came to after a thoughtful proactive strategic discussion. We have a competing proposal that is kind of loosely worded and promises a lot of value down the road. We havent really been able to talk to the shareholders for the last week because we thought the right thing to do was not to front-run the boards decision that we knew they were going to make this weekend so starting this morning we are now actively out to talk to the shareholders about the merits of the combination with Deutsche Boerse, which they were very happy about that when we announced in mid-February. And were confident as we get back to them and remind them of the merits of that story, it will be fairly obvious. BL: Duncan how many calls have you gotten from investors? DW: How many calls have I gotten from investors since when? BL: Since it was released that youve rejected the Nasdaq bid. DN: Well, we really started having a lot of conversations with investors in mid-February, so we had a lot of conversations with them from the February 15th announcement date till the end of March and once the deal, the proposal was announced on April 1, in our mind we were obliged to cease and desist. Because that would have been inappropriate. So our view is starting this week, we can talk to them again. Weve already done four or five calls with investors this morning. Our counterparts from DB are here this week. Were confident by the end of the week, they will have a much clearer idea of where were headed with Newco. D_: Hey Duncan, it’s Dominick here, not to liken this to a chess game at all but what do you think the next step is going to be? You’ve already reemphasized the Deutsche Boerse side of things.
